DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-8 and 12-13 in the reply filed on 6/30/21 is acknowledged. The traversal is on the ground(s) that the Office has not shown a requisite search burden.  This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and prior art applicable to one invention would not likely be applicable to another invention. For instance, a disclosure of an aluminum multi-layer brazing applicable to the product group may not be applicable to method claims performing the brazing in a flux-free controlled atmosphere brazing (CAB). Additionally, examiner notes that a serious search burden is not a criteria for restriction under lack of unity of invention under PCT Rule 13.2. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, there is insufficient antecedent basis for limitation of “the interlayer”. It appears this claim can be corrected by reciting an interlayer between the core layer and the brazing layer. Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. (US 2017/0151638, hereafter “Itoh”).
Regarding claim 1, Itoh discloses a process for the production of an aluminum multilayer brazing sheet ([0028-0029], [0069-0070]), which comprises a core layer made of a 3xxx alloy (contains manganese as primary alloying element) comprising 0.20 wt.% Mg [0018] and a brazing layer (filler material) made of a 4xxx alloy (contains silicon as primary alloying element) on one or both sides of the core layer (Tables 1-2), the process comprising in succession: 
As to claim 3, Itoh discloses that the core layer comprises 1.2 wt% Mn and 0.11 wt.% Mg (Table 2- specimen 34).  
As to claim 4, Itoh discloses that the brazing layer (filler material) 4xxx alloy comprises, in weight %: 10% Si, other elements less than 0.05% each and less than 0.15% in total, balance being aluminum (Tables 1-2). It is noted that “up to” also includes 0%; in other words, it is not required.  
As to claim 5, Itoh discloses an interlayer (intermediate material- [0015]) between the core layer and the brazing layer on at least one side of the core layer, the interlayer comprises, in weight %: up to 0.5% Si, up to 0.7% Fe, up to 0.3% Cu, up to 1.5% Mn, 0.2 to 1% Page 2 of 9Application Serial No. 15/780,463Atty Docket No. 2901683-333000Confirmation No. 8648Customer No. 84331Mg, up to 0.3% Ti, other elements less than 0.05% each and less than 0.15% in total, balance being aluminum ([0019], Table 1). It is noted that “up to” also includes 0 wt%.
As to claim 6, Itoh discloses that a surface of the sheet is treated with an acidic etchant [0071].
As to claim 12, Itoh discloses the brazing layer (filler metal) 4xxx alloy, comprises, in weight %: 10% Si,  0.2% or 0.25% Bi, other elements less than 0.05% each and less than 0.15% in total, balance being aluminum (Table 1- specimen 10, Table 2- specimen 37).
As to claim 13, Itoh discloses that the aluminum multilayer brazing sheet further comprises an interlayer (intermediate material- [0015]) between the core layer and the brazing layer on at least one side of the core layer (Tables 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. as applied to claim 1 above, and in view of Ichikawa et al. (US 2017/0151637).
As to claim 2, Itoh discloses that the core layer 3xxx alloy comprises 1.2 wt% Mn (this meets 0.5 to 1.8% Mn), but does not mention Cu. However, such constituent is known in the art. Ichikawa (also directed to aluminum-alloy brazing sheet) teaches providing Cu in the core layer since it has the effect of increasing the corrosion resistance; the Cu content is preferably 0.05-0.8% [0063], which meets the claimed range of 0.3 to 1.1% Cu. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate recited Cu amount in the core layer of Itoh because doing so would increase the corrosion resistance of the brazing sheet, as suggested by Ichikawa. It is noted that “up to” also includes 0%; these elements 
Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious over Itoh (US 2017/0151638).
As to claims 7-8, Itoh discloses that the acidic etchant can be a mix of H2SO4 and HF ([0060], Table 3) with etching treatment at 200C, 450C or 500C with a range of 5 to 300 seconds depending on the etching solution [0087]. This overlaps with claimed temperature of 20-1000C and time of 3 to 80 sec. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Moreover, Itoh teaches that the excellent brazeability is achieved when etched depth is 5-200 nm by the etching treatment using an acid [0060]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform etching at 20-1000C for about 5 to 80 second with a mix of sulfuric & hydrofluoric acid in the method of Itoh in order to obtain etching depth of 5-200 nm, thereby improving brazeability.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735